We are of the opinion that the deed from the Mechanics Savings Bank to Isabella *Page 800 
Chambers Margaret Chambers Trustee, is to be construed as a deed to Margaret Chambers as trustee for Isabella Chambers, and that there being no duties required of the trustee by the terms of the conveyance, the title to the real estate described in the deed vested under the statute of uses, on the delivery of the deed, in the said Isabella. The subsequent partition deed, dated October 6, 1883, between Bessie G. Bowen, William A. Tucker and Holden B. Bowen trustees, and the said Isabella Chambers Margaret Chambers trustee, was duly executed by Isabella, though from the form in which the certificate of acknowledgment is written it is impossible to determine whether it was acknowledged by her or by Margaret Chambers, trustee, who also executed the deed. This being the condition of the title as disclosed by the record, all that is necessary to cure the defect is the acknowledgment or reacknowledgment of the partition deed by said Isabella. This can be obtained by the complainants, if she refuses to make it voluntarily, under the provisions of Pub. Stat. R.I. cap. 173, §§ 6, 7.1 We see no occasion, therefore, for the relief prayed by the bill.
1 As follows:
SEC. 6. If the grantor of any lands, tenements or hereditaments shall refuse to acknowledge his deed or conveyance by him signed, sealed and delivered, being thereunto required by the grantee, his heirs or assigns, any judge or trial justice within the town where the grantor dwells, on complaint in writing made by the grantee, his heirs or assigns, and supported by the oath of the complainant, may issue a warrant against the party refusing and examine him touching such refusal, and, if he shall persist in such refusal, commit him to prison without bail until he shall acknowledge the same, unless he shall appeal to the supreme court at the term thereof next to be holden in and for the county in which such examination shall be had.
SEC. 7. In case of such appeal, the appellant shall give bond with surety for his appearance and for the prosecution of his appeal with effect, and the grantee may file a copy of his deed in the town clerk's office, pending such appeal, and the same being so filed shall be equally available to the party during the pendency of such appeal as if the said deed were acknowledged and recorded as above directed, and the same shall be accounted sufficient caution to all persons against purchasing the estate in such deed mentioned to be conveyed.